Hines, J.
1. The instructions of the court to the jury embraced correct principles of law which covered the issues involved in this case; and exceptions to certain excerpts from the charge, upon the grounds, (a) that the court should have given in connection therewith certain other instructions, and (b) that one of these instructions excluded one of the contentions of the plaintiff from the consideration of the jury, are without merit.
2. There is evidence to support the verdict.

Judgment affirmed.


All the Justices concur.

Wade H. Watson, for plaintiffs. A. J. Tuten, for defendant.